Citation Nr: 0840763	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for sphincter control impairment, claimed as post-anal 
fistulotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1973 until July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the Los 
Angeles, California regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for his service-connected sphincter 
control impairment.  An April 2004 decision review officer's 
decision increased the disability rating to 10 percent, 
effective April 14, 2003.

In September 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to the claims on appeal. A form waiving RO 
consideration of this evidence was received in September 
2008.  See 38 C.F.R. § 20.1304 (2008).

The veteran testified before the undersigned in a September 
2008 hearing, and a copy of the transcript has been 
associated with the claims file.

At the hearing, the veteran informally raised claims of 
entitlement to service connection for depression and a 
clothing allowance.  These matters are referred to the RO for 
development.


FINDING OF FACT

For the entire period of this appeal, the veteran's sphincter 
control impairment has been manifested by extensive leakage 
and frequent involuntary bowel movements.

CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent, 
but not higher, have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7332, 7335 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The veteran's representative stated at the hearing that a 60 
percent rating would satisfy the veteran's appeal.  While a 
veteran is presumed to be seeking the maximum benefit allowed 
by law, he may choose to limit the appeal to a lesser 
benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  This decision 
grants the veteran a 60 percent rating.  Hence, further 
notice or assistance is not required to assist the veteran in 
substantiating the claim.  In any event, adequate notice and 
assistance has been provided.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); C.F.R. § 3.159(b)(1) 
(2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The veteran was provided with a May 2003 letter in which the 
RO notified him of what evidence was required to substantiate 
entitlement to an increased rating for his sphincter control 
impairment, among other aliments.  The letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
veteran in obtaining this evidence.  The letter also notified 
the veteran that he should submit any relevant evidence in 
his possession.  This letter met the duty to notify the 
veteran in accordance with Pelegrini.

Because service connection has been established, the first 
three elements of Dingess notice are substantiated.  The 
remaining Dingess elements were provided in a March 2006 
letter.

VA has met its duty to notify the veteran in accordance with 
Vazquez-Flores.  The June 2008 VCAA letter notified the 
veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  The 
letter stated that such evidence should describe a worsening 
of the veteran's impairment or describe additional 
disablement caused by the veteran's disability.  It also 
notified the veteran that his disability's impact on his 
employment and daily life would be considered in determining 
a disability evaluation.  The timing deficiency caused by 
providing notice on these issues after the initial 
adjudication of the claim was cured by the RO's August 2008 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d) (2008).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2008).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records and private 
treatment records have been obtained.  The veteran has been 
afforded two VA examinations and sufficient medical opinions 
have been received.

As neither the veteran nor his representative has reported 
that there is any outstanding pertinent information to be 
provided, the Board may proceed with consideration of the 
veteran's claim.

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria. 38 U.S.C.A. § 1155.

 Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Ratings under diagnostic codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.114.

Anal fistulas are to be rated as loss of sphincter control 
impairments.  DC 7335.  Sphincter control impairments of the 
rectum and anus are rated under DC 7332.  A 10 percent rating 
is appropriate if the impairment is manifested by constant 
slight or occasional moderate leakage, and a 30 percent 
rating is appropriate if there are occasional involuntary 
bowel movements that necessitate the wearing of a pad. A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements. A 100 percent rating is appropriate if there is a 
complete loss of sphincter control. 38 C.F.R. § 4.114, DC 
7332 (2008).

Sphincter Control Impairments

Service connection for the veteran's sphincter control 
impairment was granted in a February 2000 rating decision, 
with a July 1999 effective date.  A noncompensable disability 
evaluation was assigned.  The veteran filed a claim to 
increase this evaluation in April 2003; he indicated that he 
frequently soiled his undergarments or pants.

The veteran reported changing his underpants or pads two or 
three times a day in his June 2003 VA examination.  He 
indicated that his fecal incontinence had worsened and now 
required that he wear pads.  Physical examination revealed 
adequate sphincter tone.

Anal manometry conducted in October 2003 revealed initial 
normal sphincter amplitudes/waveforms with a reduced squeeze 
duration, and tension reduced relaxation of the veteran's 
internal sphincter.

An April 2004 general surgery progress note reflected the 
veteran's continued fecal incontinence, and his report of 
using three to four diapers daily.  A July 2004 treatment 
note reflected similar symptomology and noted that the 
veteran was "not aware" of these bowel movements.

A VA examination conducted in December 2004 reflects the 
veteran's history of fecal incontinence, and a physical 
examination revealed a partial loss of sphincter control.  A 
December 2005 gastrointestinal progress note indicates that 
no further therapy, short of surgical intervention for a 
colostomy, existed to treat the veteran's condition.

At his September 2008 hearing, the veteran testified that he 
experienced involuntary anal leakage, which forces him to 
wear pads.  He described the limitations this condition 
placed on his daily life and the additional expenses his 
condition caused.

Throughout the course of this appeal, the veteran has 
consistently reported fecal incontinence and that he wore 
pads due to involuntary bowel movements.  He reported 
changing his pads two or three times a day beginning in June 
2003, an amount that increased to two to four times daily by 
April 2004 with frequent leakage reported in February and 
December 2005, and September 2008.  On the latter occasion 
the leakage was reported to be occurring two to four times 
per day.

The veteran is not claiming entitlement to a rating in excess 
of 60 percent.  A higher disability evaluation requires the 
complete loss of sphincter control, and the record does not 
indicate that he has a complete loss of sphincter control.  
Hence, a 100 percent disability evaluation under DC 7332 is 
not warranted.

Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2008).  

The rating criteria, as just discussed contemplate social and 
occupational impairment.  These are main symptoms of the 
veteran's disability and there is no showing of any 
exceptional impacts.  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There have been no reported 
periods of hospitalization attributable to the veteran's 
sphincter control impairment since the filing of this claim.  

The veteran has reported retiring from his employment and is 
in receipt of a total disability rating due to individual 
unemployability beginning in July 2004.  Moreover, there is 
no indication in the record that the veteran's sphincter 
control impairment has caused any marked interference with 
his employment beyond that which is contemplated by the 
ratings schedule or the previously awarded total rating for 
compensation based on individual unemployability.  In the 
absence of exceptional factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an increased rating of 60 percent for 
sphincter control impairment is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


